Case 0:20-cv-60855-RS Document 1 Entered on FLSD Docket 04/27/2020 Page 1 of 10



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.: 0:20-cv-60855


 BENJAMIN DEMONSTRANTI,

        Plaintiff,

 v.

 FROST-ARNETT   COMPANY,    and
 ASCENT MEDICAL GROUP, LLC,

       Defendants.
 _______________________________________/

                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                INJUNCTIVE RELIEF SOUGHT

        Plaintiff Benjamin Demonstranti (“Plaintiff”) sues Defendant Frost-Arnett Company and

 Defendant Ascent Medical Group, LLC (collectively, the “Defendants”) for violations of 15 U.S.C

 §1692 et seq., the Fair Debt Collection Practices Act (“FDCPA”), and Fla. Stat. § 559.55 et seq.,

 the Florida Consumer Collection Practices Act (“FCCPA”).

                                          JURISDICTION AND VENUE

        1.         Jurisdiction of this Court arises under 15 U.S.C. §1692k(d), 28 U.S.C. § 1331, and

 28 U.S.C. § 1337.

        2.         Supplemental jurisdiction exists for the claims arising under FCCPA pursuant to

 28 U.S.C. §1367.

        3.         Venue in this District is proper because Plaintiff resides here, Defendants transacts

 business here, and the complained conduct of Defendants occurred here.




                                                                                                                PAGE | 1 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-60855-RS Document 1 Entered on FLSD Docket 04/27/2020 Page 2 of 10



                                                          PARTIES

         4.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

 County, Florida.

         5.         Defendant Frost-Arnett Company (“Defendant-DC”) is a Tennessee corporation,

 with its principal place of business located in Nashville, Tennessee.

         6.         Defendant-DC engages in interstate commerce by regularly using telephone and

 mail in a business whose principal purpose is the collection of debts.

         7.         At all times material, Defendant-DC was acting as a debt collector in respect to the

 collection of Plaintiff’s debts.

         8.         Defendant Ascent Medical Group, LLC (“Defendant-Creditor”) is a Delaware

 limited liability company, with its principal place of business located in Boca Raton, Florida.

         9.         At all times material, Defendant-Creditor was the creditor of the debts Defendant-

 DC sought to collect from Plaintiff.

                                           DEMAND FOR JURY TRIAL

         10.        Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                             FACTUAL ALLEGATIONS

         11.        On or about November 22, 2018, Plaintiff suffered an accident and related injuries

 in the course and scope of Plaintiff’s employment that required medical treatment and/or services

 (the “Work-Injury”).

         12.        On or about April 18, 2019, Defendant-Creditor provided Plaintiff with a portion

 of the required medical services needed to treat the Work-Injury, whereby the only medical

 services provided to Plaintiff by Defendant-Creditor were for the treatment of the Work-Injury.



                                                                                                                 PAGE | 2 of 10
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-60855-RS Document 1 Entered on FLSD Docket 04/27/2020 Page 3 of 10



        13.        At the time Defendant-Creditor provided its respective medical services to Plaintiff,

 Plaintiff informed Defendant-Creditor that the sought treatment was for the Work-Injury.

        14.        Defendant-Creditor charged a fee for the provision of its (Defendant-Creditor’s)

 respective medical services for treatment of the Work-Injury (the “Consumer Debt”).

        15.        The Consumer Debt arose from Plaintiff’s work-related accident and injuries.

        16.        Defendant-Creditor knew that payment of the Consumer Debt was the

 responsibility of Plaintiff’s employer and/or the insurance carrier of Plaintiff’s employer.

        17.        Defendant-Creditor knew that payment of the Consumer Debt was not Plaintiff’s

 responsibility.

        18.        Defendant-Creditor knew that it did not have any statutory or contractual right to

 attempt to collect the Consumer Debt from Plaintiff. Despite knowing this, however, Defendant-

 Creditor contacted Defendant-DC to collect, or attempt to collect, the Consumer Debt from

 Plaintiff. In so doing, Defendant-Creditor disclosed to Defendant-DC false information about

 Plaintiff and/or information that Defendant-DC had no legitimate business need for, the likes of

 which affected the reputation of Plaintiff.

        19.        For example, Defendant-Creditor disclosed to Defendant-DC (the “Disclosure”),

 among other things: [1] the existence of the Consumer Debt; [2] that the Consumer Debt was owed

 to Defendant-Creditor by Plaintiff; and [3] that Plaintiff did not pay the Consumer Debt and/or

 Plaintiff defaulted on the Consumer Debt.

        20.        The Disclosure affected Plaintiff’s reputation. For example, the disclosure affected

 Plaintiff’s reputation regarding the repayment of debts, Plaintiff’s reputation of truthfulness,

 Plaintiff’s reputation of solvency, and Plaintiff’s reputation regarding trustworthiness.



                                                                                                              PAGE | 3 of 10
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-60855-RS Document 1 Entered on FLSD Docket 04/27/2020 Page 4 of 10



          21.     On a date better known by Defendant-DC, Defendant-DC began attempting to

 collect the Consumer Debt from Plaintiff.

          22.     Defendant-DC is a business entity engaged in the business of soliciting consumer

 debts for collection.

          23.     Defendant-DC is a business entity engaged in the business of collecting consumer

 debts.

          24.     Defendant-DC regularly collects or attempts to collect, directly or indirectly, debts

 owed or due or asserted to be owed or due another.

          25.     Defendant-DC is registered with the Florida Office of Financial Regulation as a

 “Consumer Collection Agency.”

          26.     Defendant-DC’s “Consumer Collection Agency” license number is CCA0900428.

          27.     Defendant-DC maintains all the records specified in Rule 69V-180.080, Florida

 Administrative Code.

          28.     The records specified by Rule 69V-180.080, Florida Administrative Code, of which

 Defendant-DC does maintain, are current to within one week of the current date.

          29.     On a date better known to Defendant-DC, Defendant-DC sent a collection letter,

 internally dated November 25, 2019, to Plaintiff (the “Collection Letter”) in an attempt to collect

 the Consumer Debt. A copy of the Collection Letter is attached hereto as Exhibit “A.”

          30.     The Collection Letter is a communication from Defendant-DC to Plaintiff in

 connection with the collection of a debt.

          31.     The Collection Letter represents an action to collect a debt by Defendant-DC.




                                                                                                               PAGE | 4 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-60855-RS Document 1 Entered on FLSD Docket 04/27/2020 Page 5 of 10



                                         COUNT I.
                         VIOLATION OF 15 U.S.C. § 1692e & § 1692e(2)(A)
                                   (against Defendant-DC)

         32.     Plaintiff incorporates by reference paragraphs 1-31 of this Complaint as though

 fully stated herein.

         33.     Pursuant to Fla. Stat. § 440.13(2)(a), an injured employee is entitled to “such

 medically necessary remedial treatment, care, and attendance for such period as the nature of the

 injury or the process of the recovery may require….”

         34.     Pursuant to Fla. Stat. § 440.13(13)(a), “[a] health care provider may not collect or

 receive a fee from an injured employee within this state, except as otherwise provided by this

 chapter. Such providers have recourse against the employee or carrier for payment for services

 rendered in accordance with this chapter.”

         35.     An employee is shielded from liability in any dispute between the employer or

 carrier and health care provider regarding reimbursement for the employee’s authorized medical

 or psychological treatment. See generally Fla. Stat. § 440.13.

         36.     Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

 representation or means in connection with the collection of any debt.” 15 U.S.C. §1692e. The

 sixteen subsections of §1692e set forth a non-exhaustive list of practices that fall within this ban,

 including, but not limited to: “[t]he false representation of the character, amount, or legal status

 of any debt.” 15 U.S.C. 1692e(2)(A). (emphasis added).

         37.     As stated above, Defendant-DC mailed the Collection Letter to Plaintiff in an

 attempt to collect the Consumer Debt. The Collection Letter, however, causes the least

 sophisticated consumer to believe that he or she is otherwise responsible for the repayment of the

 Consumer Debt. Here, Plaintiff is not liable or otherwise responsible for the payment of the

                                                                                                              PAGE | 5 of 10
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-60855-RS Document 1 Entered on FLSD Docket 04/27/2020 Page 6 of 10



 medical services rendered by Defendant-Creditor, as such medical services were rendered to

 Plaintiff as a result of a work-related injury sustained by Plaintiff.

         38.     As such, by mailing the Collection Letter to Plaintiff in an attempt to collect the

 Consumer Debt, Defendant-DC falsely misrepresented Plaintiff’s obligation with respect to the

 Consumer Debt. For example, by and through the Collection Letter, Defendant-DC wrongfully

 causes the least sophisticated consumer to falsely believe that he or she was responsible for the

 repayment of the Consumer Debt.

         39.     Thus, Defendant-DC violated § 1692e and § 1692e(2)(A) of the FDCPA by mailing

 the Collection Letter to Plaintiff in an attempt to collect the Consumer Debt.

         40.     WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

 against Defendant-DC, awarding Plaintiff the following relief:

                 (a)       Statutory damages as provided by 15 U.S.C. §1692k;

                 (b)       Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. §1692k; and

                 (c)       Any other relief that this Court deems appropriate under the circumstances.

                                            COUNT II.
                                VIOLATION OF FLA. STAT. § 559.72(9)
                                      (against Defendant-DC)

         41.     Plaintiff incorporates by reference paragraphs 1-31 of this Complaint as though

 fully stated herein.

         42.     Pursuant to Fla. Stat. § 440.13(2)(a), an injured employee is entitled to “such

 medically necessary remedial treatment, care, and attendance for such period as the nature of the

 injury or the process of the recovery may require….”

         43.     Pursuant to Fla. Stat. § 440.13(13)(a), “[a] health care provider may not collect or

 receive a fee from an injured employee within this state, except as otherwise provided by this

                                                                                                              PAGE | 6 of 10
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-60855-RS Document 1 Entered on FLSD Docket 04/27/2020 Page 7 of 10



 chapter. Such providers have recourse against the employee or carrier for payment for services

 rendered in accordance with this chapter.”

        44.      An employee is shielded from liability in any dispute between the employer or

 carrier and health care provider regarding reimbursement for the employee’s authorized medical

 or psychological treatment. See generally Fla. Stat. § 440.13.

        45.      Pursuant to § 559.72(9) of the FCCPA, in collecting consumer debts, no person

 shall: “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

 legitimate, or assert the existence of some other legal right when such person knows that the right

 does not exist.” Fla Stat. § 559.72(9) (emphasis added).

        46.      Here, Defendant-DC knew that the Consumer Debt was the result of an accident

 and injuries sustained by Plaintiff in the course and scope of Plaintiff’s employment. Moreover,

 Defendant-DC knew Defendant-Creditor could not collect or receive a fee from an injured

 employee within the state of Florida except as otherwise explicitly permitted by Florida statute,

 and Defendant-DC knew that an employee is shielded from liability in any dispute between the

 employer or carrier and health care provider regarding reimbursement for the employee’s

 authorized medical or psychological treatment.

        47.      Despite knowing that Defendant-Creditor did not have any entitlement or authority

 to collect the Consumer Debt from Plaintiff directly, Defendant-DC mailed the Collection Letter

 to Plaintiff in an attempt to collect the Consumer Debt. Thus, in light of the above, Defendant-DC

 violated § 559.72(9) of the FCCPA by mailing the Collection Letter to Plaintiff.

        48.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

 against Defendant-DC, awarding Plaintiff the following relief:

                 (a)       Statutory damages as provided under Fla. Stat. §559.77(2);

                                                                                                              PAGE | 7 of 10
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-60855-RS Document 1 Entered on FLSD Docket 04/27/2020 Page 8 of 10



                 (b)       An injunction prohibiting Defendant-DC from engaging in further
                           collection activities directed at Plaintiff that are in violation of the FCCPA;

                 (c)       Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                 (d)       Any other relief that this Court deems appropriate under the circumstances.

                                             COUNT III.
                                VIOLATION OF FLA. STAT. § 559.72(5)
                                     (against Defendant-Creditor)

         49.     Plaintiff incorporates by reference paragraphs 1-31 of this Complaint as though

 fully stated herein.

         50.     Pursuant to Fla. Stat. § 440.13(2)(a), an injured employee is entitled to “such

 medically necessary remedial treatment, care, and attendance for such period as the nature of the

 injury or the process of the recovery may require….”

         51.     Pursuant to Fla. Stat. § 440.13(13)(a), “[a] health care provider may not collect or

 receive a fee from an injured employee within this state, except as otherwise provided by this

 chapter. Such providers have recourse against the employee or carrier for payment for services

 rendered in accordance with this chapter.”

         52.     An employee is shielded from liability in any dispute between the employer or

 carrier and health care provider regarding reimbursement for the employee’s authorized medical

 or psychological treatment. See generally Fla. Stat. § 440.13.

         53.     Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person

 shall: “[d]isclose to a person other than the debtor or her or his family information affecting the

 debtor’s reputation, whether or not for credit worthiness, with knowledge or reason to know that

 the other person does not have a legitimate business need for the information or that the

 information is false.” Fla Stat. § 559.72(5) (emphasis added).


                                                                                                              PAGE | 8 of 10
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-60855-RS Document 1 Entered on FLSD Docket 04/27/2020 Page 9 of 10



        54.      As stated above, Defendant-Creditor knew that the services it (Defendant-Creditor)

 rendered to Plaintiff were for an injury and/or harm sustained by Plaintiff in the course and scope

 of Plaintiff’s employment, as such information as relayed to Defendant-Creditor at the time

 Defendant-Creditor provided and/or rendered its (Defendant-Creditor’s) respective Medical

 Services to Plaintiff. As such, Defendant-Creditor knew that it (Defendant-Creditor) could not

 collect or receive a fee from Plaintiff within the state of Florida, and Defendant-Creditor knew that

 an Plaintiff is shielded from liability in any dispute between Plaintiff’s employer (and/or the

 insurance carrier of Plaintiff’s employer) and Defendant-Creditor regarding reimbursement for

 and/or payment of the Consumer Debt.

        55.      Despite knowing that it (Defendant-Creditor) did not have any statutory right or

 contractual authority to collect the Consumer Debt from Plaintiff, Defendant-Creditor,

 nevertheless, referred the collection of the Consumer Debt to Defendant-DC. In so doing,

 Defendant-Creditor disclosed to Defendant-DC false information about Plaintiff and/or

 information that Defendant-DC had no legitimate business need for. For example, Defendant-

 Creditor disclosed to Defendant-DC: [1] the existence of the Consumer Debt; [2] that the

 Consumer Debt was owed to Defendant-Creditor by Plaintiff; and [3] that Plaintiff did not pay the

 Consumer Debt and/or defaulted on the Consumer Debt.

        56.      Thus, in light of the above, Defendant-Creditor violated § 559.72(5) of the FCCPA

 by referring the collection of the Consumer Debt to Defendant-DC for collection.

        57.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

 against Defendant-Creditor, awarding Plaintiff the following relief:

                 (a)       Statutory damages as provided under Fla. Stat. §559.77(2);

                 (b)       An injunction prohibiting Defendant-Creditor from engaging in further
                           collection activities directed at Plaintiff that are in violation of the FCCPA;
                                                                                                              PAGE | 9 of 10
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-60855-RS Document 1 Entered on FLSD Docket 04/27/2020 Page 10 of 10




                (c)       Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                (d)       Any other relief that this Court deems appropriate under the circumstances.

       DATED: April 27, 2020

                                                              Respectfully Submitted,

                                                               /s/ Jibrael S. Hindi                                   .
                                                              JIBRAEL S. HINDI, ESQ.
                                                              Florida Bar No.: 118259
                                                              E-mail:      jibrael@jibraellaw.com
                                                              THOMAS J. PATTI, ESQ.
                                                              Florida Bar No.: 118377
                                                              E-mail:      tom@jibraellaw.com
                                                              THE LAW OFFICES OF JIBRAEL S. HINDI
                                                              110 SE 6th Street, Suite 1744
                                                              Fort Lauderdale, Florida 33301
                                                              Phone:       954-907-1136
                                                              Fax:         855-529-9540

                                                              PAUL A. HERMAN, ESQ.
                                                              Florida Bar No.: 405175
                                                              E-mail: paul@consumeradvocatelaw.com
                                                              CONSUMER ADVOCATES LAW GROUP, PLLC
                                                              4801 Linton Blvd., Suite 11A-560
                                                              Delray Beach, Florida 33445
                                                              Phone:     (561) 236-8851
                                                              Fax:       (561) 431-2352

                                                              JOEL A. BROWN, ESQ.
                                                              Florida Bar No.: 66575
                                                              E-mail: joel.brown@friedmanandbrown.com
                                                              FRIEDMAN & BROWN, LLC
                                                              3323 NW 55th Street
                                                              Fort Lauderdale, Florida 33309
                                                              Phone:     (954) 966-0111

                                                              COUNSEL FOR PLAINTIFF




                                                                                                           PAGE | 10 of 10
                                  LAW OFFICES OF JIBRAEL S. HINDI, PLLC
          110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                    www.JibraelLaw.com
